                                                                           1    Abran E. Vigil
                                                                                Nevada Bar No. 7548
                                                                           2    BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                           3    Las Vegas, Nevada 89135
                                                                                Tel: (702) 471-7000
                                                                           4    Fax: (702) 471-7070
                                                                                vigila@ballardspahr.com
                                                                           5
                                                                                Matthew D. Lamb
                                                                           6    Nevada Bar No. 12991
                                                                                BALLARD SPAHR LLP
                                                                           7    1909 K Street NW, 12th Floor
                                                                                Washington, D.C. 20006
                                                                           8    Tel: (202) 661-2200
                                                                                Fax: (202) 661-2299
                                                                           9    lambm@ballardspahr.com

                                                                           10 Attorneys for JPMorgan Chase Bank,
                                                                              N.A.; Mortgage Electronic Registration
                                                                           11 Systems, Inc.; and Federal Home Loan
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                              Mortgage Corporation
   LAS VEGAS, NEVADA 89135-2958




                                                                           12
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                                    UNITED STATES DISTRICT COURT
        BALLARD SPAHR LLP




                                                                           13
                                                                                                           DISTRICT OF NEVADA
                                                                           14
                                                                              WILLISTON INVESTMENT GROUP, LLC, Case No. 2:14-cv-02038-GMN-PAL
                                                                           15
                                                                                     Plaintiff,
                                                                           16
                                                                              vs.                                       AMENDED STIPULATION TO
                                                                           17                                           DISMISS REMAINING CLAIMS
                                                                              JPMORGAN CHASE BANK NATIONAL
                                                                           18 ASSOCIATION; MORTGAGE
                                                                              ELECTRONIC REGISTRATION
                                                                           19 SYSTEMS, INC.; MTC FINANCIAL, INC.;
                                                                              FEDERAL HOME LOAN MORTGAGE
                                                                           20 CORPORATION; ROBERT WAKEFIELD;
                                                                              DOES I through X; and ROE
                                                                           21 CORPORATIONS I through X,

                                                                           22           Defendants,

                                                                           23   and

                                                                           24   FEDERAL HOUSING FINANCE AGENCY,

                                                                           25           Intervenor.

                                                                           26

                                                                           27

                                                                           28


                                                                                DMWEST #36238336 v1
                                                                            1   JPMORGAN CHASE BANK NATIONAL
                                                                                ASSOCIATION; MORTGAGE
                                                                            2   ELECTRONIC REGISTRATION
                                                                                SYSTEMS, INC.; and FEDERAL HOME
                                                                            3   LOAN MORTGAGE CORPORATION;

                                                                            4           Counter-claimants,

                                                                            5   vs.

                                                                            6   WILLISTON INVESTMENT GROUP,
                                                                                LLC and DESERT LINN
                                                                            7   CONDOMINIUMS,

                                                                            8           Counter-defendants.

                                                                            9
                                                                                FEDERAL HOUSING FINANCE
                                                                           10   AGENCY,

                                                                           11           Counter-claimant,
1980 FESTIVAL PLAZA DRIVE, SUITE 900
   LAS VEGAS, NEVADA 89135-2958




                                                                           12   vs.
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13   WILLISTON INVESTMENT GROUP,
                                                                                LLC and DESERT LINN
                                                                           14   CONDOMINIUMS,

                                                                           15           Counter-defendants.

                                                                           16          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Williston Investment Group, LLC

                                                                           17 (“Williston”);     JPMorgan    Chase   Bank       N.A.   (“Chase”);   Mortgage   Electronic

                                                                           18 Registration Systems, Inc. (“MERS”); the Federal Home Loan Mortgage Corporation
                                                                           19 (“Freddie Mac”); MTC Financial, Inc. (“MTC”); the Desert Linn Condominiums

                                                                           20 (“HOA”); and the Federal Housing Finance Agency, as Conservator for Freddie Mac

                                                                           21 (“FHFA”) (collectively, the “Stipulating Parties”) stipulate as follows:

                                                                           22          1.      This is a quiet title action involving the residential property at 1519

                                                                           23 Lake Placid Terrace, Henderson, Nevada 89014 (the “Property”).

                                                                           24          2.      On July 12, 2005, Robert Wakefield obtained a loan for $153,000 (the

                                                                           25 “Loan”) from Washington Mutual Bank, FA. The Loan was evidenced by a Note and

                                                                           26 secured by a Deed of Trust recorded against the Property on July 18, 2005.

                                                                           27          3.      On or about August 23, 2005, Freddie Mac purchased the Loan,

                                                                           28 including the Note and Deed of Trust.


                                                                                DMWEST #36238336 v1                         2
                                                                            1          4.      On March 15, 2013, the HOA conducted a foreclosure sale of the

                                                                            2   Property. Williston was the highest bidder at the sale.

                                                                            3          5.      On June 16, 2014, a formal assignment of the Deed of Trust to Freddie

                                                                            4   Mac was executed. The assignment was later recorded on July 15, 2014.

                                                                            5          6.      On July 11, 2014, MTC conducted a trustee’s sale under the Deed of

                                                                            6   Trust. Freddie Mac was the highest bidder at the sale.

                                                                            7          7.      Williston initiated this case on October 21, 2014 by filing a complaint in

                                                                            8   the Eighth Judicial District Court of Nevada. ECF No. 1-1. The complaint included

                                                                            9   the following claims:

                                                                           10                  a.     Wrongful foreclosure against Chase and MTC;

                                                                           11                  b.     Declaratory relief/quiet title against Chase, MERS, MTC, Freddie
1980 FESTIVAL PLAZA DRIVE, SUITE 900
   LAS VEGAS, NEVADA 89135-2958




                                                                           12                         Mac, and Wakefield;
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13                  c.     Slander of title against Chase, MTC, and Freddie Mac; and

                                                                           14                  d.     Injunctive relief against Freddie Mac.

                                                                           15          8.      The case was removed to this Court on December 4, 2014. ECF No. 1.

                                                                           16          9.      On December 22, 2014, Chase, MERS, and Freddie Mac filed the

                                                                           17 following counterclaims (ECF No. 13):

                                                                           18                  a.     Declaratory relief against Williston and the HOA;

                                                                           19                  b.     Quiet title against Williston; and

                                                                           20                  c.     Unjust enrichment claim against Williston.

                                                                           21          10.     On February 9, 2015, after intervening as a defendant, FHFA filed the

                                                                           22 following counterclaims (ECF No. 41):

                                                                           23                  a.     Declaratory judgment against Williston and the HOA; and

                                                                           24                  b.     Quiet title against Williston.

                                                                           25          11.     On February 25, 2015, FHFA and Freddie Mac filed a motion for

                                                                           26 summary judgment arguing that (1) 12 U.S.C. § 4617(j)(3) preempts any Nevada law

                                                                           27 that would otherwise permit an HOA foreclosure sale to extinguish a property

                                                                           28 interest of Freddie Mac while it is under FHFA’s conservatorship; and (2) the HOA


                                                                                DMWEST #36238336 v1                          3
                                                                            1   foreclosure sale did not extinguish Freddie Mac’s interest in the Property, and thus

                                                                            2   Williston took an interest in the Property, if any, that was subject to Freddie Mac’s

                                                                            3   Deed of Trust. ECF No. 44. On May 7, 2015, Chase and MERS filed a joinder to the

                                                                            4   motion. ECF No. 58. On July 13, 2015, the Court granted the motion, holding that

                                                                            5   Freddie Mac’s Deed of Trust survived the HOA foreclosure sale. ECF No. 75.

                                                                            6          12.     The Court’s order effectively entered summary judgment in favor of

                                                                            7   FHFA, Freddie Mac, Chase, and MERS on their claims for declaratory relief and quiet

                                                                            8   title. The order also effectively entered summary judgment against Williston on its

                                                                            9   claim for quiet title.

                                                                           10          13.     The Court’s order did not explicitly resolve Williston’s claims for

                                                                           11 wrongful foreclosure, slander of title, and injunctive relief. It also did not explicitly
1980 FESTIVAL PLAZA DRIVE, SUITE 900
   LAS VEGAS, NEVADA 89135-2958




                                                                           12 resolve the claims of Freddie Mac, Chase, and MERS for unjust enrichment.
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13          14.     Because Williston wished to file an immediate appeal of the Court’s

                                                                           14 summary judgment ruling, and because the outcome of the remaining claims would

                                                                           15 largely depend on the outcome of the appeal, the parties stipulated to entry of a final

                                                                           16 judgment with respect to their quiet title and declaratory relief claims. ECF No. 96.

                                                                           17          15.     The Ninth Circuit has now affirmed this Court’s order holding that

                                                                           18 Freddie Mac’s Deed of Trust survived the HOA foreclosure sale. ECF No. 107.
                                                                           19          16.      As a result, Williston’s claims for wrongful foreclosure, slander of title,

                                                                           20 and injunctive relief necessarily fail because they were premised on the argument

                                                                           21 that Freddie Mac’s Deed of Trust was extinguished.

                                                                           22          17.     Further, the alternative claim of Freddie Mac, Chase, and MERS for

                                                                           23 unjust enrichment is now moot because this claim would only be raised if the Court

                                                                           24 held that Freddie Mac’s Deed of Trust was extinguished.

                                                                           25          18.     Accordingly, the Stipulating Parties agree that these claims should be

                                                                           26 dismissed.

                                                                           27          19.     The requested dismissal will resolve all remaining claims and will result

                                                                           28 in a final judgment.


                                                                                DMWEST #36238336 v1                          4
                                                                           1           20.     Because defendant Robert Wakefield has not appeared, his consent to

                                                                           2    the requested dismissal is not required.

                                                                           3           21.     Each of the Stipulating Parties will bear its own fees and costs.

                                                                           4           Dated: January 2, 2018.
                                                                           5
                                                                                 AYON LAW, PLLC                                 GORDON & REES LLP
                                                                           6
                                                                                 By: /s/ Luis A. Ayon                           By: /s/ Robert S. Larsen
                                                                           7        Luis A. Ayon                                   Robert S. Larsen
                                                                                    Nevada Bar No. 9752                            Nevada Bar No. 7785
                                                                           8        8716 Spanish Ridge Ave., Ste. 115              David T. Gluth II
                                                                                    Las Vegas, Nevada 89147                        Nevada Bar No. 10596
                                                                           9                                                       300 S. 4th Street, Suite 1550
                                                                                 Attorneys for Williston Investment                Las Vegas, Nevada 89101
                                                                           10    Group, Inc.
                                                                                                                                Attorneys for Desert Linn
                                                                           11                                                   Condominiums
1980 FESTIVAL PLAZA DRIVE, SUITE 900
   LAS VEGAS, NEVADA 89135-2958




                                                                           12
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                 BALLARD SPAHR LLP                              FENNEMORE CRAIG, P.C.
                                                                           13
                                                                                 By: /s/ Matthew D. Lamb                        By: /s/ Leslie Bryan Hart
                                                                           14       Matthew D. Lamb                                Leslie Bryan Hart
                                                                                    Nevada Bar No. 12991                           Nevada Bar No. 4932
                                                                           15       1909 K Street NW, 12th Floor                   John D. Tennert
                                                                                    Washington, D.C. 20006                         Nevada Bar No. 11728
                                                                           16                                                      300 E. Second St, Suite 1510
                                                                                 Attorneys for JPMorgan Chase Bank,                Reno, Nevada 89501
                                                                           17    N.A.; Mortgage Electronic Registration
                                                                                 Systems, Inc.; and Federal Home Loan           Attorneys for Federal Housing Finance
                                                                           18    Mortgage Corporation                           Agency
                                                                           19
                                                                                 BURKE, WILLIAMS & SORENSEN, LLP
                                                                           20
                                                                                 By: /s/ Richard J. Reynolds
                                                                           21

                                                                           22

                                                                           23                                           ORDER

                                                                           24           IT IS HEREBY ORDERED that the Stipulation to Dismiss Remaining Claims, (ECF
                                                                           25   Nos. 113, 115), is GRANTED.
                                                                           26                       3 day of January, 2019.
                                                                                        DATED this ____

                                                                           27                                                        ________________________________
                                                                           28                                                        Gloria M. Navarro, Chief Judge
                                                                                                                                     UNITED STATES DISTRICT COURT

                                                                                DMWEST #36238336 v1                         5
